UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7503


YAHYI ABDUL SHIHEED,

                    Plaintiff - Appellant,

             v.

LIONEL BURNETT; ELLWOOD LYLE; TAMISHA FORBES; EMMANUEL
DABIRI; ADELE OLAKANYE; OLUWASEGUN FASHAE; ALBERT
OSETOSAFO; SH’COLA WRIGHT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-01047-GLR)


Submitted: February 18, 2020                                 Decided: February 21, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yahyi Abdul Shiheed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yahyi Abdul Shiheed seeks to appeal the district court’s order granting Defendants’

motions for summary judgment and dismissing without prejudice Shiheed’s 42 U.S.C.

§ 1983 (2018) complaint. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 20, 2019. The notice

of appeal was filed on October 6, 2019. ∗ Because Shiheed failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




       ∗
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                              2